DETAILED ACTION
This communication is a second Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Notice of Appeal
In view of the Notice of Appeal filed on April 30, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        








Response to Arguments

A new search has been conducted and previously applied prior art reference have been removed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because claims 1-12 and 14-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims satisfy the statutory category of an apparatus and also recite:
 receive personal information associated with a first user, wherein the personal information associated with the first user is received from a third party; 
determine a first code to associate with the first user, the code being based, at least in part, on the received personal information; 
determine one or more second users based, at least in part, on; 
the first code associated with the first user[[ and ]] at least one second code associated with the one or more second users, wherein the second code is determined, at least in part, by user-entered restrictions, and at least one pre-existing association between the first user and the one or more second users; and 
present decision related information associated with the one or more second users, wherein the decision related information includes one or more past decisions associated with the one or more second users and one or more result information corresponding to the one or more past decisions, wherein the one or more result information is based on a satisfaction indicator.
The steps, as drafted, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people which would include displaying terms such as a balance of clicks being offered (as claimed), for example, the first code associated with the first user[[ and ]] at least one second code associated with the one or more second users, wherein the second code is determined, at least in part, by user-entered restrictions, and at least one pre-existing association between the first user and the one or more second users. 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception. 
To the extent that presenting may be interpreted as an additional element (if interpreted as a display monitor or screen), then this additional element would also fail to integrate the abstract idea into a practical application.  If the presenting step is interpreted to include a computer monitor or screen, then this is recited at a high-level of generality (i.e., as a generic device performing a generic function of displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, a computer monitor or screen would not be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display (such as a computer screen) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is patent ineligible.
The dependent claims also are patent ineligible.  For example, claims 2-12 include limitations that further describes the user, second user, the relationship between the first and second user and decisions associated with the second user.  Claims 14-20 further describe the abstract idea with limitations directed to answers, recommendations and results submitted by the second user in response to submitted questions.
  The claims are not patent eligible.
























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Engle U.S. Patent Application 2008/0097867 in view of Davar et al. U.S. Patent Application Publication 2013/0254215.
As per Claim 1, Engle discloses a device comprising:
a non-transitory memory storing instructions (Figure 10, Main Memory 1004);
one or more processors in communication with the non-transitory memory wherein the one or more processors execute the instructions to (Figure 10, Processor 1002):
receive personal information associated with a first user, wherein the personal information associated with the first user is received from a third party (pg.3, ¶ [0039] discusses The attribute profile module 112 may build the user profile… The database of content provider module(s) 122 may create, store and/or supply the data of the user profile, e.g., attribute profile of the user); 
determine a first code to associate with the first user, the code being based, at least in part, on the received personal information (pg.5, ¶ [0061] discusses user may apply an attribute to a product, and the user profile module 114 of FIG. 1 may apply (e.g., add and/or subtract) an assigned value (e.g., whether positive and/or negative) to a user profile of the user1); 
determine one or more second users based, at least in part, on the first code associated with the first user and at least one second code associated with the one or more second users (pg.5, ¶ [0068] discusses as an attribute profile of the user C 706, e.g., the user C's attribute profile 702) matches with an attribute profile of the user D 708 (e.g., the user D's attribute profile 704), the product C 710 (e.g., which has already been watched by the user C 706) may be recommended to the user D 708, e.g., who has yet to see the product C 710); and
at least one pre-existing association between the first user and the one or more second users (pg.6, ¶ [0074] discusses The user B 904 may be already connected to the user C 906, as they may be mutual friends, old acquaintances, family members, etc. Because the user B 904 is a mutual friend to both the user A 902 and the user C 906, the user A 902 may be connected to the user C 906 (e.g., since the user A 902 and the user C 906 may learn about each other from the user B 904 whom they trust). Similarly, the user C 906 and the user E 910 who have the user D as a mutual friend may be connected. Also, the user A 902 and the user D 908 may be introduced (e.g., automatically) through the user C 906 once the user A 902 and the user D agree to be connected);
present decision related information associated with the one or more second users (pg.3, ¶ [0046] discusses the value data 2 214 may be the opinion of the user 1 204 about the product 2 230. The value data 3 216 may be the opinion of the user 1 204 about the product 3 232. The value data 4 218 may be the opinion of the user 1 204 about the product N 250. The value data 5 218 may be the opinion of the user 2 206 about the product 1 228.),
Engle teaches where a user profile data is created stored and supplied by a content provider module and stored in a global database.  Other users having preexisting relationships are matched using data gathered and recommended products that may be similar based on opinions about a particular product.
However, Engle fails to specifically disclose at least one second code associated with the one or more second users, wherein the second code is determined, at least in part, by user entered restrictions, and presenting decision related information associated with the one or more second users wherein the decision related information includes one or more past decisions associated with the one or more second users and one or more result information corresponding to the one or more past decisions, wherein the one or more result information is based on a satisfaction indicator.
Davar et al. teaches wherein the personal information associated with the first user is received from a third party (pg.4, ¶ [0055] discusses the API provides communication to the overlay plug-in. The connection to the friend network provides a connection to at least one of any available social networks…pg.6, ¶ [0088] discusses data mining of existing websites, social networks and databases to interact with the FN-API. Data can be used to update the social applications in the FN, for example to rank and recommend people and products…pg.8, ¶ [0144] discusses a user's Web3SA profile contains: The users personal data), 

at least one second code associated with the one or more second users, wherein the second code is determined, at least in part, by user entered restrictions (pg.10, ¶ [0182] discusses A user can prioritize (filtering and sorting) the product reviews based on his FN affinity with the reviewer, and the reviewer's perceived proficiency in the subject (both user and system-wide proficiency rankings)...pg.12, ¶ [0227] discusses user can control this by marking a friend at a certain affinity/, filter enemies/idiots) and 
presenting decision related information associated with the one or more second users (pg.3, ¶ [0044] discusses if a user is visiting a photography website, one embodiment includes the overlay plug-in displaying information about only those members of the user's focal group that have relevance to the browsed page(s) in the photography website),
wherein the decision related information includes one or more past decisions associated with the one or more second users and one or more result information corresponding to the one or more past decisions (pg.3, ¶ [0044] discusses a user looking at a camera review of a website views (on the display) only the information of those members of the focal group who have reviewed or own the camera2), 
wherein the one or more result information is based on a satisfaction indicator (pg.4, ¶ [0059] discusses other action lists can include, for example, a "Submit review" in which a user can provide his/her own review, an "I own it" in which a user can let other members of the focal know that he/she owns this item, a "Rate it" in which a user provides a "thumbs-up/thumbs-down" type of quick voting button, to let the user cast a rating vote about this product).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display reviews of products submitted by individuals with similar personal attributes as in the improvement discussed in Davar in the system executing the method of Engle. As in Davar, it is within the capabilities of one of ordinary skill in the art to filter product reviews submitted by individuals having similar preferences to the product recommendation and similar customer matching system with the predicted result of selecting relevant customer product reviews as needed in Engle. 
As per Claim 2, Engle discloses the device of claim 1, wherein the personal information associated with the first user includes one or more of a gender of the first person (pg.3, ¶ [0040] discusses the bio data 132 may contain facts or events in a person's life, such as a name, a date of birth, a gender, hobbies, and/or interests).
As per Claim 3, Engle discloses the device of claim 1, wherein the first code includes at least one of one or more numbers (pg.4, ¶ [0049] discusses a product profile (e.g., the product profile 130 of FIG. 1) of a content-based product may be generated through applying any number of value data ( e.g., the value data to include 1 for liking the content-based product, 0 for no opinion, and -1 for disliking the content-based product) assigned by a user to a set of attributes embodying possible reasons as to why the user may react to the content-based product).
As per Claim 4, Engle discloses the device of claim 1, wherein the first code includes a code automatically selected from a plurality of codes (pg.3, ¶ [0043] discusses the recommendation module may recommend the content-based product to the particular user when the product profile of the content-based product matches with the user profile of the particular user beyond a threshold value. A bio data (e.g., the bio data 132) of the users ( e.g., the users 110) may be applied to perform recommendation of the different content-based product so as to increase an accuracy of the recommendation).
As per Claim 5, Engle discloses the device of claim 1, wherein the first code is associated with a range of ratings (pg.4, ¶ [0050] discusses e.g., the value data to include 1 for liking the content-based product, 0 for no opinion, and -1 for disliking the content-based product).
As per Claim 6, Engle discloses the device of claim 5, where a set of text data reviewing the content-based product may be searched through a number of selected websites to collect any number of meta-data describing the content-based product, pg.4, ¶ [0053].
However, Engle is silent regarding wherein the one or more processors execute the instructions to receive a query from the first user.
Davar et al. teaches wherein the one or more processors execute the instructions to receive a query from the first user (pg.3, ¶ [0043] discusses a user can visit a website that provides restaurant reviews, and the user can submit a query to find a good restaurant in a particular area).
Therefore it would have been obvious to one of ordinary still in the art to include in Engle the ability to allow a user to search for a particular product or user as taught by Davar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 7, Engle discloses the device of claim 6.  However, Engle is silent regarding wherein the query includes a question.
Davar et al. wherein the query includes a question (pg.4, ¶ 0059] discusses the actions list can include a "request review" in which a user is able to ask one or more members of a focal group for an opinion /review of this item).
Therefore it would have been obvious to one of ordinary still in the art to include in the art of decision assistance the ability to include a question in a search query as taught by Davar et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
As per Claim 8, Engle discloses the device of claim 6, where the method include searching for a set of text data reviewing the content-based product through any number of selected websites to collect any number of meta-data describing the content based product and/or evaluating any number of meta-data to determine a genre of the content based product.  pg.1, ¶ [0009]
However, Engle a fails to explicitly state wherein the query includes a key word.
Davar et al. teaches wherein the query includes a key word (pg. 7, 1.1.1 Search ¶ [0117] discusses possible FN services on results for google search: include highlighting pages with relevant FN content filtering pages based on FN SA criteria FN partner ad placement3).
Therefore it would have been obvious to one of ordinary still in the art to include in the Engle reference the ability to enter keywords in a query as taught by Davar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 9, Engle discloses the device of claim 6, wherein the one or more processors execute the instructions to determine the one or more second users based on the first code associated with the first user, the second code associated with the one or more second users (pg.5, ¶ [0068] discusses as an attribute profile of the user C 706, e.g., the user C's attribute profile 702) matches with an attribute profile of the user D 708 (e.g., the user D's attribute profile 704), the product C 710 (e.g., which has already been watched by the user C 706) may be recommended to the user D 708, e.g., who has yet to see the product C 710).  
However, Engle is silent regarding wherein the one or more processors execute the instructions to determine the one or more second users based on the query.
Davar teaches wherein the one or more processors execute the instructions to determine the one or more second users based on the query (pg.3, ¶ [0043] discusses a user can visit a website that provides restaurant reviews, and the user can submit a query to find a good restaurant in a particular area… if the user has the overlay plug-in enabled, the sorting of the displayed results are further improved by strategically positioning the reviews produced by the members of the user's focal group who have high affinity or high proficiency in the subject.
The cited portion describes how a user’s query is input and only one or more second user reviews are returned who have high affinity or proficiency in the subject, thereby determining one or more second users based on the query.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to select user’s based on an inputted search query as in the improvement discussed in Davar in the system executing the method of Engle. As in Davar, it is within the capabilities of one of ordinary skill in the art to filter reviews submitted by individuals having similar preferences to the product recommendation with the predicted result of selecting relevant customer product reviews as needed in Engle. 
As per Claim 10, Engle discloses the device of claim 9, where the opinion of users of similar attributes are matched.  
However, Engle is silent regarding wherein the device is configured such that presenting the decision related information associated with the one or more second users includes presenting information associated with a previous decision of the one or more second users.
Davar teaches wherein the device is configured such that presenting the decision related information associated with the one or more second users includes presenting information associated with a previous decision of the one or more second users (pg.3, ¶ [0044] discusses For example, a user looking at a camera review of a website views (on the display) only the information of those members of the focal group who have reviewed or own the camera).
The cited portion describes where the camera reviews only display the reviews of members of the focal group who have reviewed or owned the camera.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display user reviews that have relevance as in the improvement discussed in Davar in the system executing the method of Engle. As in Davar, it is within the capabilities of one of ordinary skill in the art to filter reviews submitted by individuals having similar preferences to the product recommendation with the predicted result of selecting relevant customer product reviews as needed in Engle. 
As per Claim 15, Engle discloses the device of claim 1, wherein the one or more processors execute the instructions to presenting information associated with the one or more second users (pg.7, ¶ [0086] discusses a first user of the network and a second user of the network may be automatically connected when a first user profile of the first user matches with a second user profile of the second user beyond a threshold value. In operation 1306, a first bio data (e.g., the bio data 132) of the first user may be rendered to the second user and a second bio data of the second user to the first user).
As per Claim 16, Engle discloses the device of claim 15, wherein the information associated with the one or more second users includes at least one of a gender of the one or more second users (pg.3, ¶ [0043] discusses a bio data ( e.g., the bio data 132) of the users (e.g., the users 110) may be applied to perform recommendation of the different content-based product so as to increase an accuracy of the recommendation…¶ [0040] discusses The bio data 132 may contain facts or events in a person's life, such as a name, a date of birth, a gender, hobbies, and/or interests).
As per Claim 18, Engle discloses the computer program product of claim 16, wherein the computer program product is configured such that presenting decision related information associated with the one or more second users includes presenting one or more satisfaction information associated with the one or more second users (pg.4, ¶ [0055] discusses a user may check a "likes" column of the "humor" of Genres/Attributes 302 of FIG. 3A to indicate that the user likes the product because of its humor. In another case, the user may check a "dislikes" column of the "gore" of genres/attributes 302 of FIG. 3A to indicate that the user dislikes the product because of its gory nature).
The cited portion of Engle teaches where a user’s product recommendation allows a user to  check like or dislike regarding a product, thereby presenting a satisfaction regarding the product, however, Engle is silent wherein the computer program product is configured such that presenting decision related information associated with the one or more second users includes presenting one or more past decisions associated with the one or more second users.
Davar teaches wherein the computer program product is configured such that presenting decision related information associated with the one or more second users includes presenting one or more past decisions associated with the one or more second users (pg.3, ¶ [0044] discusses For example, a user looking at a camera review of a website views (on the display) only the information of those members of the focal group who have reviewed or own the camera).
The cited portion describes where the camera reviews only display the reviews of members of the focal group who have reviewed or owned the camera.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display user reviews that have relevance as in the improvement discussed in Davar in the system executing the method of Engle. As in Davar, it is within the capabilities of one of ordinary skill in the art to filter reviews submitted by individuals having similar preferences to the product recommendation with the predicted result of selecting relevant customer product reviews as needed in Engle. 
As per Claim 20, Engle discloses the device of claim 19, wherein the one or more processors execute instructions to determine the one or more second users that are associated with a past decision (pg.5, ¶ [0068] discusses As an attribute profile of the user C 706 (e.g., the user C's attribute profile 702) matches with an attribute profile of the user D 708 (e.g., the user D's attribute profile 704), the product C 710 (e.g., which has already been watched by the user C 706) may be recommended to the user D 708 (e.g., who has yet to see the product C 710)….¶[0067] discusses recommending a content-based product already used by a user to a different user through comparing a user profile of the user and a different user profile of the different user).
The Examiner is construing the past decision as content-based product already watched by a user, because watching a product is a past decision of a user to watch a particular product.












Claims 11-12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Engle U.S. Patent Application 2008/0097867 in view of Davar et al. U.S. Patent Application Publication 2013/0254215 further in view of Ventilla et al. U.S. Patent Application Publication 2011/0106895.
As per Claim 11, Engle discloses the device of claim 10, where users having similar attributes are matched with to provide content recommendations.
Davar et al. teach where a user may input a question and receive response from users with similar preferences.
However, Engle and Davar et al. is silent regarding wherein the device is configured such that presenting the information associated with the previous decision of the one or more second users includes presenting information associated with how the one or more second users responded to an obstacle associated with the query.
Ventilla et al. teaches wherein the device is configured such that presenting the information associated with the previous decision of the one or more second users includes presenting information associated with how the one or more second users responded to an obstacle associated with the query (Figure 1A, depicts Question 104 submitted by Bob, Answer 108 from Julia replies with an answer to the question and includes details of where to hike, a secret trail, how long it takes and what to bring to overcome being sun burnt i.e. sunblock).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display a response to the question with answers as to how to overcome obstacles in the submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.
As per Claim 12, Engle discloses the device of claim 11, where users having similar attributes are matched with to provide content recommendations.
Davar et al. teach where a user may input a question and receive response from users with similar preferences.
However, Engle and Davar et al. is silent regarding wherein the device is configured such that presenting the information associated with how the one or more second users responded to the obstacle includes presenting a result associated with an action of the one or more second users to overcome the obstacle 
Ventilla et al. discloses wherein the device is configured such that presenting the information associated with how the one or more second users responded to the obstacle includes presenting a result associated with an action of the one or more second users to overcome the obstacle (Fig. 1E depicts an answer to the question “san Francisco hotels pets”, an answer submitted by a second user that includes a hotel name that is great for pets and has weekend specials, the result being a hotel in a great location that accommodates pets and has weekend specials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display a response to the question with answers as to how to overcome obstacles and results to the submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.
As per Claim 14, Engle discloses the device of claim 11, where users having similar attributes are matched with to provide content recommendations.
Davar et al. teach where a user may input a question and receive response from users with similar preferences.
However, Engle and Davar et al. is silent regarding wherein presenting the information associated with how the one or more second users responded to the obstacle includes presenting a recommendation of the one or more second users to overcome the obstacle 
Ventilla et al. discloses wherein presenting the information associated with how the one or more second users responded to the obstacle includes presenting a recommendation of the one or more second users to overcome the obstacle (Figure 1A, depicts Question 104 submitted by Bob, Answer 108 from Julia replies with an answer to the question and includes details of where to hike, a secret trail, how long it takes and recommends to bring sunblock).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display a response to the question with answers as to how to overcome obstacles and include recommendations in the submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.
As per Claim 17, Engle discloses the device of claim 16, where users having similar attributes are matched with to provide content recommendations.
Davar et al. teach where a user may input a question and receive response from users with similar preferences.
However, Engle and Davar et al. is silent regarding wherein device is configured such that presenting decision related information associated with the one or more second users includes presenting one or more past decisions associated with the one or more second users and one or more result information corresponding to the one or more past decisions (Fig. 1A depicts an answer 180 to the question 104, the answer submitted by a second user includes the result of taking a secret side trail while on a hike).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display a response to the question with answers including results to the submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.
As per Claim 19, Engle discloses the device of claim 6, where users having similar attributes are matched with to provide content recommendations.
Davar et al. teach where a user may input a question and receive response from users with similar preferences.
However, Engle and Davar et al. is silent regarding wherein the question includes a question about a future decision of the first user. 
	Ventilla et al. teaches wherein the question includes a question about a future decision of the first user (Figure 1A, depicts Bob submits question 104 that states looking for something with great views and varied terrain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to include an intention within s submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.

Responding to this Office Action

In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references. It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.
	Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. collaborative filtering).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	Hills et al. U.S. Patent Application Publication 2011/0307806 discusses multiple party decision process.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Examiner is construing the applied attribute to a product as received personal information, because the information is related to a personal preference of the user.
        2 Examiner is construing the ability to review a camera owned by member of the focal group as a second user (member of focal group) providing decision information about a past decision (purchase of camera) and the result information (review of the purchased camera).
        3 Examiner notes, it is clear to one of ordinary skill in the art that a google search utilizes keywords searching when a query is input.